DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 and 10/05/2021 was filed after the mailing date of the Application on 09/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beatly et al. (US 2007/0092409).
With regards to claim 1:	Beatly et al. discloses (refer to Fig. 1 below) a chip (10) comprising:
 	a first chamber (20) that stores a fluid;
 	a second chamber (22) that stores a mixing target which is to be mixed with the fluid;
 	a flow path (14) that allows a communication between the first chamber and the second chamber; and


    PNG
    media_image1.png
    1179
    942
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:
Beatly et al. discloses the chip according to claim 1, further comprising: 
a light permeable member (26) in which the flow path is formed and which is capable of transmitting light (18), wherein the valve is heated by absorbing light transmitted through the light permeable member.
With regards to claim 3:
Beatly et al. discloses the chip according to claim 2, wherein at least one of the valve or a peripheral portion of the valve has a color material that absorbs light (see [0033] describes that the valve member contains a dye. Additionally, paragraph [0035] also describes that a solid surface (black surface) that absorbs the energy of the optical beam is disposed adjacent to the valve material).
With regards to claim 4:
Beatly et al. discloses the chip according to claim 1, wherein the valve (16) is a thermoplastic material (paraffin wax).
With regards to claim 5:
Beatly et al. discloses the chip according to claim 2, wherein the valve (16) is a thermoplastic material (paraffin wax).
With regards to claim 6:
Beatly et al. discloses the chip according to claim 3, wherein the valve (16) is a thermoplastic material (paraffin wax).



With regards to claim 10:
Beatly et al. discloses the chip according to claim 1, wherein the change in shape of the valve is irreversible (since the paraffin wax is melted and dissolved, so it can not reverse back to fully block the flow path).
With regards to claim 11:
Beatly et al. discloses the chip according to claim 2, wherein the change in shape of the valve is irreversible (since the paraffin wax is melted and dissolved, so it can not reverse back to fully block the flow path).
With regards to claim 12:
Beatly et al. discloses the chip according to claim 3, wherein the change in shape of the valve is irreversible (since the paraffin wax is melted and dissolved, so it can not reverse back to fully block the flow path).
With regards to claim 13:
Beatly et al. discloses a mixing device comprising: the chip according to claim 1; and 
a heater (26) that heats the valve.
With regards to claim 14:
Beatly et al. discloses the mixing device according to claim 13, wherein the heater irradiates the valve with light (18) to heat the valve (16).
With regards to claim 15:
Beatly et al. discloses the mixing device according to claim 14, further comprising: 
a moving mechanism for moving the fluid stored in the first chamber to the second chamber (see [0029]).

With regards to claim 16:
In making and/or using the device of Beatly et al., one would necessary perform a mixing method comprising:
a first step of heating a valve (16) provided in a flow path (14) that allows a communication between a first chamber (20) and a second chamber (22), and changing a shape of the valve to open the flow path; and
a second step of moving the fluid stored in the first chamber to the second chamber in which a mixing target is stored.
With regards to claim 17:
Beatly et al. discloses the mixing method according to claim 16, wherein, in the first step, the valve is heated by irradiating the valve with light (18), and the shape of the valve is changed to open the flow path (14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beatly et al., as applied to claim 1-3 above, and further in view of Hui Liu et al. (US 2004/0007275).
With regards to claims 7-9:
Beatly et al. discloses the chip according to claims 1 to 3 (see rejected claims 1-3 above).

 	a first chamber (110) that stores a fluid;
 	a second chamber (115) that stores a mixing target which is to be mixed with the fluid;
 	a flow path (130, 310) that allows a communication between the first chamber and the second chamber; and
 	a valve (125, 315) that is provided in the flow path and capable of changing the flow path by change in shape by heating (by heater zone 335) and wherein the valve is comprising paraffin wax and has a melting point less than a temperature at which a specimen contained in the fluid is thermally denatured (see [0036]).

    PNG
    media_image2.png
    1237
    957
    media_image2.png
    Greyscale

Fig. 2

    PNG
    media_image3.png
    313
    846
    media_image3.png
    Greyscale

Fig. 3
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chip of Beatly et al. to be configured so that the valve having a melting point less than a temperature at which a specimen contained in the fluid is thermally denatured as taught by Hui Liu et al. so that the essential characteristics of the controlled fluid are not damaged (see Hui Liu et al. [0036]).
	Beatly et al., as modified, discloses the chip according to claims 7 to 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753